Name: The Schengen acquis - Decision of the Executive Committee of 15 December 1997 on the harmonisation of visa policy (SCH/Com-ex (97) 32)
 Type: Decision
 Subject Matter: politics and public safety;  international law;  international affairs
 Date Published: 2000-09-22

 Avis juridique important|41997D0032The Schengen acquis - Decision of the Executive Committee of 15 December 1997 on the harmonisation of visa policy (SCH/Com-ex (97) 32) Official Journal L 239 , 22/09/2000 P. 0186 - 0186DECISION OF THE EXECUTIVE COMMITTEEof 15 December 1997on the harmonisation of visa policy(SCH/Com-ex (97)32)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,Having regard to Article 9 of the abovementioned Convention,Whereas it is in the interest of all Schengen partners to harmonise by mutual agreement their visa policies in the framework of their common policy on the movement of persons in order to avoid any adverse consequences that the absence of harmonisation could cause in the area of entry and internal security;Wishing to eliminate as quickly as possible the existing differences between the various visa regulations in the States listed in Title III of Annex I to the Common Consular Instructions;Taking as a base the document entitled "Essential criteria for including countries on the joint list of countries whose nationals require visas" (SCH/M (92)32 rev.), adopted by the Ministers and State Secretaries in Madrid on 15 December;Guided by the principle of solidarity among the Schengen partners,HAS DECIDED AS FOLLOWS:1. The Schengen States shall initiate the measures necessary to abolish the visa requirement for nationals of Australia, Brunei, Costa Rica, Croatia, El Salvador, Guatemala, Honduras, Malaysia, Nicaragua, Panama, Paraguay, Singapore and Venezuela in good time for this abolition to take effect on 1 January 1999 at the latest.2. The States of Bosnia-Herzegovina, Jamaica, Malawi and Kenya shall be added to Section I of Annex I to the Common Consular Instructions (Joint list of States whose nationals are subject to the visa requirement by all the Schengen States)(1).3. The visa requirement for nationals of the States mentioned under point 2 shall take effect on 1 January 1999 at the latest.4. With regard to Bolivia, Colombia and Ecuador, the Schengen States undertake to bring about the solution to be achieved pursuant to Article 100c of the EC Treaty by 1 January 1999 at the latest.Vienna, 15 December 1997.The PresidentK. SchlÃ ¶gl(1) See SCH/Com-ex (99)13.